Title: To James Madison from John M. Forbes, 4 December 1804 (Abstract)
From: Forbes, John M.
To: Madison, James


4 December 1804, Hamburg. Forwards copies of his 26 Nov. dispatch and his letter to David Gelston regarding Thomas Clifton. “It is with pain that I have to announce that, notwithstanding all the pains I took to get this man to Tonningen in time for The Eliza, Capt. Wood, this Ship had Sailed when he arrived there and the only two American Ships now in the Eyder, The Lydia of New York and The Belvidere of Philadelphia are likely to be detained there during the whole Winter by the Ice which already wholly impedes that navigation. Inclosed you will also find Copies of my Correspondence with the Government of this City, with the French Minister, the British Vice Consul and with our Ministers at Paris & London on the Subject of a right assumed by the Chancery of this City to grant Passports and Certificates of property to Foreigners as American. I have thought it most prudent to discontinue a Correspondence which might tend rather to irritate than to Convince and to wait the advice of our respective Ministers whom I have addressed. I should Consider myself much honored, to receive your orders and, while on this Subject, I must take the liberty to ask for instructions (which if given might be made the subject of a Circular to all Consuls) on the following General Case. A. born a foreigner goes to the United States, obtains naturalization and afterwards quits the U. S⟨.⟩ and resumes his residence in his native or some other foreign Country where he establishes himself in business. How fa⟨r⟩ is A. considered a Citizen of the U. S. and entitled to protection as Such? Can he have a Passport? I have addressed Mr. Monroe on this Subject, who replied that he had often formerly in Paris and during his presen⟨t⟩ Mission, witnessed abuses of Citizenship by people of th⟨is⟩ description and had asked the instructions of Government, but not receiving them, had continued to grant them Passports. Mr. Monroe recommended to me to Suggest my difficulties on this head, to you. There are two Cases in this City, one of which is my Predecessor Mr. Pitcair⟨n;⟩ of course it would be a case of great delicacy if any thing occurred. The British Courts of Admiralty, in cases coming within their jurisdiction, have settled the point by refusing the rights of neutrality even to our native Citizens and those cloath⟨ed⟩ with a public Commercial Character, residing in the Country of an Enemy.”
